FILED
                             NOT FOR PUBLICATION                              MAR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10287

                Plaintiff - Appellee,            D.C. No. 2:10-cr-01725-SRB-2

  v.
                                                 MEMORANDUM*
RHONDA MONICA LIDDLE,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                       Argued and Submitted February 11, 2014
                              San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and GARBIS, Senior
District Judge.**

       Rhonda Liddle appeals her jury trial conviction for conspiracy, federal credit

institution fraud, and transactional money laundering, in violation of 18 U.S.C. §§

2, 371, 1006, and 1957. Rhonda’s husband, Willliam Liddle, used his position as

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Marvin J. Garbis, Senior District Judge for the United
States District Court for the District of Maryland, sitting by designation.
Vice President of the Business Lending Department of the Arizona Education

Association Federal Credit Union (AEA) to approve millions of dollars in

questionable business loans to the Liddles’ family friends, Frank Ruiz and Dan

Thelen. The Liddles received kickback payments in exchange for issuing the

loans.

         On appeal, Rhonda argues that the evidence adduced at trial was insufficient

to prove that she knew the nature of her husband’s misconduct, that she intended to

further the objects of the conspiracy, or that she knew the kickback funds were

derived from illegal activity. She also claims that two jury instructions imposed by

the district court unduly confused the jury’s deliberation and lowered the

government’s burden of proof. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm Rhonda’s conviction.

         We review Rhonda’s sufficiency of the evidence challenge de novo. United

States v. Rizk, 660 F.3d 1125, 1134 (9th Cir. 2011). In reviewing the evidence in

the light most favorable to the government, we conclude that a rational trier of fact

could have found the essential elements of Rhonda’s crimes beyond a reasonable

doubt. See United States v. Nevils, 598 F.3d 1158, 1163-64 (9th Cir. 2010) (en

banc).




                                           2
      Rhonda’s role in the conspiracy was substantial. Ruiz and Thelen

repeatedly, over several years, hand-delivered to Rhonda bank envelopes stuffed

with thousands of dollars in $100 bills. Rhonda deposited those payments, along

with the cash payments Ruiz and Thelen gave her husband directly, into the

Liddles’ joint checking account. In 2009, Thelen transferred $575,000 to a trust

account the Liddles opened just days earlier. Rhonda withdrew approximately

$560,000 from the account and used the proceeds to purchase a new family home.

She also personally went to AEA several times to collect funds to pay for a

$100,000 remodeling project for the same home.

      Rhonda was not an innocent housewife blindly running errands for her

husband. Responsible for balancing the family’s checkbook, Rhonda had a front-

row seat to the family’s financial gymnastics. In 2009, for example, the Liddles

deposited as much in cash as William earned in salary, while household expenses

soared above the family’s income. When investigators came knocking, Rhonda

acted more savvy than surprised. After being confronted by an FBI agent about

handling illicit proceeds from her husband’s criminal activity, Rhonda responded,

“Are you asking me to choose between my husband of 25 years or talk to the

FBI?” Rhonda then quickly co-signed a backdated promissory note that made

Thelen’s earlier $560,000 wire transfer look like a loan. She delivered the note to


                                         3
Thelen, along with a set of talking points from her husband that appeared to lay out

possible defenses to charges of financial wrongdoing.

      Based on the combination of Rhonda’s active participation in the loan fraud

conspiracy, her responsibility over the family’s finances, her friendship with the

co-conspirators and their wives, and her multiple efforts to obstruct the FBI’s

investigation, a rational jury could have found that, as to the counts on which she

was convicted, she knew the objects of the conspiracy and that she aided and

abetted each element of her husband’s federal credit institution fraud crimes. See

Nevils, 598 F.3d at 1163-64. A rational jury could have also found that she knew

that the multiple kickback payments she received, deposited, and spent, were

derived from her husband’s unlawful lending scheme. See id.1

      We also reject Rhonda’s jury instruction challenges. Based on the evidence

described above, the government demonstrated that Rhonda played a sufficiently

substantial role in the fraudulent loan conspiracy to support a Pinkerton co-

conspirator instruction. United States v. Bingham, 653 F.3d 983, 997-98 (9th Cir.

2011). The district court did not abuse its discretion in giving the instruction.



      1
         The jury may have alternatively convicted Rhonda of the same counts
based on a Pinkerton co-conspirator theory of guilt. See Pinkerton v. United
States, 328 U.S. 640, 646-48 (1946). The evidence adduced at trial was sufficient
for a rational jury to convict on this basis.

                                          4
      Nor did the district court abuse its discretion in giving the deliberate

ignorance instruction derived from United States v. Jewell, 532 F.2d 697 (9th Cir.

1976 (en banc). Rhonda’s entire defense was that she lacked actual knowledge of

the source of the illegal proceeds she received, deposited, and spent. But “[i]f the

jury believed [Rhonda’s] position that [she] did not have actual knowledge, then

the government’s evidence could still support the inference that [she] knew that

there was a high probability” that the funds were illegally derived “but deliberately

chose not to confirm that suspicion.” United States v. Ramos-Atondo, 732 F.3d

1113, 1119 (9th Cir. 2013). Even if the government failed to show that Rhonda

took deliberate steps to avoid discovering the truth, Rhonda’s “failure to

investigate can be a deliberate action.” Id.

      We are not convinced that the Jewell instruction lowered the government’s

burden of proof as to Rhonda’s mens rea.2 The jury instructions, read as a whole,

were neither misleading nor inadequate to guide the jury’s deliberation. See

United States v. Garcia–Rivera, 353 F.3d 788, 792 (9th Cir. 2003).



      2
         Rhonda raises this specific argument for the first time on appeal. We thus
review it for plain error. United States v. Klinger, 128 F.3d 705, 711 (9th Cir.
1997). Even if the district court erred by not limiting the Jewell instruction to the
transactional money laundering counts, the error was not so obvious as to be plain.
Id. at 712; see also Ramos-Atondo, 732 F.3d at 1120 (affirming the use of a Jewell
instruction as to a conspiracy charge).

                                          5
AFFIRMED.




            6